Citation Nr: 0319776	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served in the National Guard from November 1962 
to January 1963 and then served on active duty from January 
1963 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied as not well 
grounded, the veteran's claim of service connection for 
bilateral hip disability.

In his January 2000 Substantive Appeal (VA Form 9), the 
veteran requested that he be afforded a hearing before a 
Member of the Board at the local VA office. In a signed, 
October 2000 statement, however, the veteran specifically 
indicated that he no longer wished to be afforded a Board 
hearing. Accordingly, the Board finds that the veteran's 
request for a Board hearing has been withdrawn. See 38 C.F.R. 
§ 20.704(e) (2002).


REMAND

When first before the Board in March 2001, the case was 
remanded for further development in the form of a medical 
examination and opinion on the etiology of the veteran's hip 
disability.  On return to the Board in July 2002, the Board 
ordered additional development.  Thus any decision herein 
would be based in part on evidence developed by the Board 
pursuant to the invalidated regulation.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should undertake any other 
development it determines is 
required under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2002).  

2.	The RO should then consider all the 
evidence, including all evidence 
received pursuant to the Board's 
development, and readjudicate the 
issue on appeal.  If the benefits 
sought on appeal are not granted to 
the appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and 
provided an appropriate opportunity 
to respond before the claims folder 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


